EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claim 1 submitted on 28 January 2021 has been amended as follows: 
In line 1 of claim 1 “Method for closed-loop motion control” has been changed to -- A method for closed-loop motion control –
Drawings
The replacement drawings were received on 28 January 2022.  These drawings are accepted.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a for closed-loop motion control comprising, inter alia, providing said first excitation voltage U1 and said second excitation voltage U2 with different frequencies, the frequency of the first excitation voltage U1 corresponding to a first resonance frequency of the at least one actuator and the frequency of the second excitation voltage U2 corresponding to a second resonance frequency of the at least one actuator, with a frequency difference between the first excitation voltage U1 and the second excitation voltage U2 deviating from a servo sampling frequency of the controller by 5 kHz at most; and simultaneously applying said first excitation voltage U1 and said second excitation voltage U2 to the at least one excitation electrode and the at least one common electrode of the at least one actuator. 
Claims 2-11 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim. 
Independent claim 12 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an ultrasonic motor comprising, inter alia, at least one electrical generator for generating at least a first excitation voltage U1 and a second excitation voltage U2 to be simultaneously applied to the at least one excitation electrode and the at least one common electrode of the actuator for generating vibration of the at least one actuator, the friction means of the at least one actuator being arranged to, when vibrated, intermittently contact with the element to be driven for generating a driving force on the element to be driven, the at least the first excitation voltage U1 and the second    excitation voltage U2 having different frequencies, the frequency of the first excitation voltage U1 corresponding to a first resonance frequency of the at least one actuator and the frequency of the second excitation voltage U2 corresponding to a second resonance frequency of the at least one actuator, with a frequency difference between the first excitation voltage U1 and the second excitation voltage U2 deviating from a servo sampling frequency of the controller by 5 kHz at the most.
Claims 13-16 depend directly or indirectly on claim 12 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



7 February 2022		/EMILY P PHAM/                                                Primary Examiner, Art Unit 2837